Case 2:15-cv-02926-DG-SIL Document 153 Filed 09/15/21 Page 1 of 2 PageID #: 8458



                                                                   Richard C. Schoenstein, Partner
                                                                                     212.216.1120
                                                                   rschoenstein@tarterkrinsky.com




                                                     September 15, 2021

 Hon. Diane Gujarati, U.S.D.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Central Islip, NY 11201

                Re:     Capricorn Management Systems, Inc. v. Government Employees
                        Insurance Co., 15-cv-02926-DRH-SIL (the “Action”)

 Dear Judge Gujarati:

       We represent Plaintiff Capricorn Management Systems, Inc. (“Capricorn”) and
 Counterclaim-Defendant Charles M. Silberstein (“Dr. Silberstein”) in this litigation against
 Defendant Government Employees Insurance Company (“GEICO”).

         This matter has been pending since May 20, 2015. It was initially assigned to Judge Denis
 Hurley and reassigned to Your Honor late last year. At the direction of the Court, the parties
 submitted a joint status report on January 13, 2021 (ECF No. 151). As indicated therein, all
 discovery has been completed, motions for summary judgment have been made and decided, and
 a Joint Pre-Trial Order has been submitted and entered by Magistrate Judge Steven I. Locke (ECF
 Nos. 144 and 145). In short, the case is ready for trial and has been since July 2020.

        Before the case was reassigned, there was a Final Pre-Trial Settlement Conference
 scheduled for December 8, 2020, but that was cancelled, and no further proceedings have been
 had since the matter was transferred to Your Honor.

         We understand that the Court is extremely busy and that the Covid-19 Pandemic has had a
 tremendous impact. Nonetheless, we want to stress that Capricorn’s owners, Dr. and Mrs.
 Silberstein, are 86 and 81 years old respectively. Dr. Silberstein has endured numerous health
 challenges, including congestive heart failure, multiple open-heart surgeries and other difficult
 medical procedures. Their claims have been pending since 2015, having endured a motion to
 dismiss, extensive discovery and a largely unsuccessful application for summary judgment.
 Despite all the obstacles along the way, our clients remain steadfast in their desire to have this
 matter determined by a jury of their peers.
Case 2:15-cv-02926-DG-SIL Document 153 Filed 09/15/21 Page 2 of 2 PageID #: 8459

 Hon. Diane Gujarati, U.S.D.J.
 September 15, 2021
 Page 2 of 2

        Accordingly, Dr. and Mrs. Silberstein respectfully request that a jury trial on the merits be
 scheduled as soon as practicable, understanding of course the many demands on the Court.


                                                      Respectfully submitted,



                                                      Richard C. Schoenstein


 cc:    All Counsel of Record (by ECF)
